—Judgment unanimously affirmed. Memorandum: We reject the contention that defendant was denied effective assistance of counsel. The evidence, the law and the circumstances of the case, viewed in totality and as of the time of the representation, establish that defense counsel provided meaningful representation (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137, 147).
The sentence imposed is not harsh or excessive. (Appeal from Judgment of Herkimer County Court, Kirk, J.—Assault, 2nd Degree.) Present—Denman, P. J., Green, Balio, Wesley and Callahan, JJ.